Case 1:20-mc-00212-AJN Document 5-10 Filed 05/21/20 Page 1 of 6




         EXHIBIT 10
5/19/2020                        https://www.sec.gov/Archives/edgar/data/917851/000104746920002065/a2240808zex-8.htm
                       Case 1:20-mc-00212-AJN           Document 5-10 Filed 05/21/20 Page 2 of 6
  EX-8 4 a2240808zex-8.htm EX-8
                                                                                                                                 Exhibit 8

                                                                                                               Jurisdiction of
  Subsidiary (as of December 31, 2019)                                                                          Organization
  Aços Laminados do Pará S.A.                                                                                     Brazil
  Atlantic Iron S.àr.l                                                                                         Luxembourg
  Australian Coal Inter Holding (NL) I B.V                                                                      Australia
  Belcoal Pty Ltd                                                                                               Australia
  Belvedere Australia (BP) PTY Ltd                                                                              Australia
  Belvedere Coal Management Pty Ltd                                                                             Australia
  Biopalma da Amazônia S.A - Reflorestamento, Indústria e Comércio                                                Brazil
  Bowen Central Coal Pty Ltd. - (ACN107 198 676)                                                                Australia
  Camberwell Coal Pty Ltd. - (ACN 003 825 018)                                                                  Australia
  Centro Tecnológico de Soluções Sustentáveis S/A (CTSS)                                                          Brazil
  CMM Overseas S.A                                                                                             Switzerland
  Companhia Paulista de Ferro-Ligas                                                                               Brazil
  Companhia Portuaria Baia de Sepetiba                                                                            Brazil
  Companhia Siderúrgica Ubu                                                                                       Brazil
  Companhia Usina Tecpar                                                                                          Brazil
  CPP Participações S.A                                                                                           Brazil
  Docepar S.A.                                                                                                    Brazil
  Eastern Star Resources Pty                                                                                    Australia
  Empreendimentos Brasileiros de Mineração S.A.                                                                   Brazil
  Empresa Mineração Esperança                                                                                     Brazil
  Exide Group Incorporated                                                                                         USA
  Ferrous Limited                                                                                              Isle of Man
  Ferrous Resources do Brasil S.A.                                                                                Brazil
  Ferrous Resources Limited (Isle of Man)                                                                      Isle of Man
  Ferrous Resources Limited (UK)                                                                                    UK
  Florestas Rio Doce S.A                                                                                          Brazil
  Glennies Creek Coal Management Pty Ltd. - (ACN 097 768 093)                                                   Australia
  Integra Coal Operations Pty Ltd. - (ACN 118 030 998)                                                          Australia
  Integra Coal Sales Pty Ltd. - (ACN 080 537 033)                                                               Australia
  Internacional Iron Company. Inc                                                                                Panamá
  Isaac Plains Coal Sales Pty Ltd. - (ACN 114 276 701)                                                          Australia
  Kaolin Overseas Ltd.                                                                                           Cayman
  Larco Ltd.                                                                                                     Cayman
  Maitland Main Collieries Pty Ltd. - (ACN 000 021 652)                                                         Australia
  MBR Overseas Ltd.                                                                                             Bermudas
  Mediterranean Iron Limited                                                                                      Malta
  Minas da Serra Geral S.A.                                                                                       Brazil
  Mineração Corumbaense Reunida S.A                                                                               Brazil
  Mineração Dobrados S.A. Indústria e Comércio                                                                    Brazil
  Mineração Guanhães Ltda.                                                                                        Brazil
  Mineração Guariba Ltda                                                                                          Brazil
  Mineração Jacuipe S.A.                                                                                          Brazil
  Mineração Manati LTDA                                                                                           Brazil
  Mineração Mato Grosso S.A                                                                                       Brazil
  Mineração Ocirema Indústria e Comércio Ltda                                                                     Brazil
  Minerações BR Holding GmbH                                                                                     Austria
  Minerações Brasileiras Reunidas S.A.                                                                            Brazil
  Moatize Coal Investment (PTY) LTD                                                                            South Africa
  Monticello Insurance Ltd.                                                                                     Barbados
  MS Empreendimentos e Participações Ltda                                                                         Brazil
  MSE - Serviços de Operação, Manutenção e Montagem Ltda                                                          Brazil
  New Steel Global NV                                                                                          Netherlands
  New Steel Global S/A                                                                                            Brazil
  Potasio Rio Colorado S.A                                                                                      Argentina
  PT Bahodopi Nickel Smelting Indonesia                                                                         Indonesia
  PT Kolaka Nickel Indonesia                                                                                    Indonesia
https://www.sec.gov/Archives/edgar/data/917851/000104746920002065/a2240808zex-8.htm                                                      1/5
5/19/2020                      https://www.sec.gov/Archives/edgar/data/917851/000104746920002065/a2240808zex-8.htm
                     Case 1:20-mc-00212-AJN           Document 5-10 Filed 05/21/20 Page 3 of 6
  PT Sumbawa Timur Mining                                                                                      Indonesia
  PT Vale Eksplorasi Indonesia                                                                                 Indonesia
  PT Vale Indonesia Tbk                                                                                        Indonesia
  Qld Coal Holdings Pty Ltd - (ACN 081 724 129)                                                                Australia




https://www.sec.gov/Archives/edgar/data/917851/000104746920002065/a2240808zex-8.htm                                        2/5
5/19/2020                      https://www.sec.gov/Archives/edgar/data/917851/000104746920002065/a2240808zex-8.htm
                     Case 1:20-mc-00212-AJN           Document 5-10 Filed 05/21/20 Page 4 of 6

  Railvest Investments Inc                                                                                      Canada
  Retiro Novo Reflorestamento Ltda                                                                              Brazil
  Rio Doce Australia Pty Ltd                                                                                   Australia
  Rio Doce International S.A                                                                                   Belgium
  Salobo Metais S.A                                                                                             Brazil
  Seamar Shipping Corporation                                                                                   Liberia
  Sociedade de Desenvolvimento Estudo e Implantação do Corredor de Nacala-(SDEICN (SPE))                     Mozambique
  Société Industrielle et Commerciale Brasilo-Luxembourgeoise - Brasilux                                     Luxembourg
  SRV Corporate S.A                                                                                          Switzerland
  Startec Iron LLC                                                                                               USA
  Tecnored Desenvolvimentos Tecnológicos S.A.                                                                   Brazil
  Tecnored Tecnologia de Auto-Redução S.A.                                                                      Brazil
  Tiebaghi Nickel S.A.S (Branch)                                                                           New Caledonia
  Tiebaghi Nickel S.A.S.                                                                                        France
  Transbarge Navegacion S.A.                                                                                   Paraguay
  Vale Americas Inc                                                                                              USA
  Vale Ásia Kabushiki Kaisha                                                                                     Japan
  Vale Australia (EA) Pty Ltd - (ACN 081 724 101)                                                              Australia
  Vale Australia (GC) Pty Ltd - (ACN 097 238 349)                                                              Australia
  Vale Australia (IP) Pty Ltd - (ACN 114 276 694)                                                              Australia
  Vale Australia Galilee Pty Ltd. - (ACN 107 201 230)                                                          Australia
  Vale Australia Holdings Pty Ltd (ACN 075 176 386)                                                            Australia
  Vale Australia Pty Ltd (ACN 062 536 270)                                                                     Australia
  Vale Base Metals Americas, Inc                                                                                 USA
  Vale Base Metals Asia Pacific Pte. Ltd                                                                      Singapore
  Vale Belvedere (BC) PTY                                                                                      Australia
  Vale Belvedere (SEQ) Pty Ltd                                                                                 Australia
  Vale Belvedere Pty Ltd (ACN 128 403 645)                                                                     Australia
  Vale Canada Ltd                                                                                               Canada
  Vale China Holdings (Barbados) Ltd.                                                                          Barbados
  Vale Colombia SAS en Liquidación                                                                             Colombia
  Vale Emirates Ltd.                                                                                     United Arab Emirates
  Vale Energia S.A                                                                                              Brazil
  Vale Europe Limited                                                                                          England
  Vale Europe Pension Trustees Ltd.                                                                            England
  Vale Evate Moçambique, Ltda                                                                                Mozambique
  Vale Exploracion Argentina S.A.                                                                             Argentina
  Vale Exploraciones Chile Ltda                                                                                  Chile
  Vale Exploration Peru SAC                                                                                       Peru
  Vale Exploration Philippines Inc                                                                            Philippines
  Vale Exploration Pty Ltd (ACN 127 080 219)                                                                   Australia
  Vale Fertilizer Netherlands B.V                                                                            Netherlands
  Vale Holdings B.V Switzerland Branch                                                                       Switzerland
  Vale Holdings B.V                                                                                          Netherlands
  Vale Inco Europe Holdings                                                                                    England
  Vale India Private Limited                                                                                     India
  Vale Holdings B.V Papua New Guinea                                                                      Papua New Guinea
  Vale International S.A                                                                                     Switzerland
  Vale International S.A - Singapore Branch                                                                   Singapore
  Vale International S.A-DIFC                                                                            United Arab Emirates
  Vale Investments Ltd.                                                                                         Jersey
  Vale Japan Ltd.                                                                                                Japan
  Vale Limited                                                                                                   USA
  Vale Logística de Argentina S.A                                                                             Argentina
  Vale Logística de Uruguay S.A                                                                                Uruguay
  Vale Malaysia Minerals Sdn. Bhd.                                                                             Malaysia
  Vale Malaysia Sdn. Bhd.                                                                                      Malaysia
  Vale Manganês S.A                                                                                             Brazil
  Vale Mauritius Ltd.                                                                                          Mauritius
  Vale Metais Basicos S.A                                                                                       Brazil
https://www.sec.gov/Archives/edgar/data/917851/000104746920002065/a2240808zex-8.htm                                             3/5
5/19/2020                      https://www.sec.gov/Archives/edgar/data/917851/000104746920002065/a2240808zex-8.htm
                     Case 1:20-mc-00212-AJN           Document 5-10 Filed 05/21/20 Page 5 of 6
  Vale Metals (Shanghai) Co.,Ltd                                                                                China
  Vale Minerals China Co. Ltd                                                                                   China




https://www.sec.gov/Archives/edgar/data/917851/000104746920002065/a2240808zex-8.htm                                     4/5
5/19/2020                      https://www.sec.gov/Archives/edgar/data/917851/000104746920002065/a2240808zex-8.htm
                     Case 1:20-mc-00212-AJN           Document 5-10 Filed 05/21/20 Page 6 of 6

  Vale Moçambique S.A                                                                                        Mozambique
  Vale Newfoundland & Labrador Ltd.                                                                            Canada
  Vale Nickel (Dalian) Co. Ltd                                                                                  China
  Vale Nouvelle-Calédonie Branch                                                                            New Caledonia
  Vale Nouvelle-Calédonie S.A.S.                                                                               France
  Vale Óleo e Gás S.A                                                                                           Brazil
  Vale Oman Distribution Center LLC                                                                             Oman
  Vale Oman Pelletizing Company LLC                                                                             Oman
  Vale Overseas Ltd.                                                                                           Cayman
  Vale Power S.A.                                                                                            Switzerland
  Vale Projectos e Desenvolvimento Moçambique, Limitada                                                      Mozambique
  Vale Shipping Holding Pte. Ltd                                                                              Singapore
  Vale Soluções em Energia S.A                                                                                  Brazil
  Vale South Africa (Proprietary) Ltd.                                                                       South Africa
  Vale Switzerland S.A                                                                                       Switzerland
  Vale Taiwan Limited                                                                                          Taiwan
  Vale Technology Developments (Canada) Limited                                                                Canada
  Vale Trading (Shanghai) Co., Ltd                                                                              China
  Vale Zambia Limited                                                                                          Zambia
  Valesul Alumínio S.A.                                                                                         Brazil
  VNCFi                                                                                                     New Caledonia




https://www.sec.gov/Archives/edgar/data/917851/000104746920002065/a2240808zex-8.htm                                         5/5
